Case 3:18-cv-02251-ANB Document1 Filed 11/23/18 Page 1 of 46

t-

 

da Pro Se 14 (Rev. 12/16} Complaint for Violation of Civil R: Prisoner’

 

UNITED STATES DISTRICT COURT

 

 

 

 

for the
‘ District of Beans dyonie
Division
) Case No. 3 , | gol a aS [
Hoscoc. mbers ) (to be filled in by the Clerk's Office)
Plaintiffs) .
(Write the full name af each plaintiff who is filing this complaint,
Uf the names of all the plaintiffs cannot fit in the space above, )
please write a ached "in vl space and attach an additional
page with the. of names,
* } Demand for Sry Trve|
)
f ) @ A / a
Dr Andrew Me Dircer etal } Spee i I
Defendant(s) U )
(Write the full name of each eenatinin is being ued Ff the } Fl LE D
all th es ifitin ¢ above, please
write “te toca in the space and atioch on additional page ) Ss Cc RA N TO N
with dist ofnames, Do pet inci; ses here.)
See atta ek NOV 23 2018
COMPLAINT FOR VIOLATION OF CIVIL RIGHTSPER Am. ?
(Prisoner Complaint) DEPUTY CLERK

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should nor contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number, A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits ofa financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk's Office with this complaint,

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page tof 1!

 

 
Case 3:18-cv-02251-ANB Document1 Filed 11/23/18 Page 2 of 46

Bacher £

 

Deterdants ~— Cover

 

PA el shevos Ki

 

PAC Decsre Ayers

 

bam yey

 

Steven Brown

 

OCMC OD Revbsome.

 

vy BLA fosnut

 

K Gembyrlna_

 

 

 

LT Cuerriske
L D Key (

 

 

Deputy Captodn Konk le,

 

De ‘Pay na$s

 

+ Leon wiez.,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
PR

Case 3:18-cv-02251-ANB Document1 Filed 11/23/18 Page 3 of 46

Pro Se 14 (Rev. 12/ 16) Complaint for Violation of Civit Rights (Prisoner)
1. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for cach plaintiff named in the complaint. Attach additional pages if
needed.

| Name Roscoe. Chambers

All other names by which

 

 

 

 

you have been known:

1D Number 3445-030
Current Institution S Pp. ROW $ Oe [Gq
Address Fed t a _

 

City State Zip Code
iB The Defendant(s)

Provide the information below for each defendant nemed in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person's job or title (jf known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

 

 

 

Name Ne ctor Andyew NM D nS to
Job or Title (if mown) ) (fer ts o_¢ a / les ‘La v
Shield Number

Employer

Address

 

 

Ciy ~ tA tip Code
4 individual capacity [7] official capacity

Defendant No. 2

Name PA Dr SherosKt _

 

 

 

 

 

 

 

 

_ Job or Title (if known) pAysi (Can Acs(¢ta
Shield Number
Employer htt i$ an-F, 3/0,P
Address HOO Kobect F/T Te OX [080
tet alg
Cip— State ZipCode

0S Individual capacity J Official capacity

Page 2 of 11

 

 
 
 

Case 3:18-cv-02251-ANB Document1 Filed 11/23/18 Page 5 of 46

 

 

 

 

 

Dderdant #S '

Name | fos nut

Toor THe | Seectal Tnvertigahar 6fF Ler
chield # | |

Emoloyer ; 0 Lewisary ~ F, Bb. e

Address D466 Roby tf Miller Deive PO-Box soon

 

WT euxsd ung PA 1¢37

 

 

Debden 7_|

in Ladividnal Cpacs ty

 

K Gember ling,

 

 

 

 

 

 

:

 

 

 

 

 

 

 

name
Dah or THe || Counsel
Shteld #
Emoloyer HUSP. Lewishwe — F,B-OP,
Addbeess D406 Robot F Millec Drive. 0-6, Box Joon
Nhewisburg PA 17827
Trdivichus! Co nac it,

Delratent# (0 | 4

Nome oD Guecrisky

Jo or THe : Corcectrona| otter

chicld#

En dloyer Ls P Leurs buy -F Bbc,

Addcets 400 Rober F [Miller Deve. $4. Box l6os

 

emis buce DA 15637

 

 

 

Pl Ind vidual Ospacity

£

 

i

 

 

 

Que 34

 

 

 

 
 

  

7

|
|

Deferdant # [f

Case 3:18-cv-02251-ANB Document1 Filed 11/23/18 Page 6 of 46

 

 

Aane

D Knapp

 

 

Soc PHe.

 

 

Child #

SIS. At

 

SP hewishwre _ FBO

 

 

Pyne Rabe EYiller Dee. Pb bok [660

hewis bur PA 17837

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a Trdirviduual (epac/ty
Dellant #13 __!
Name. Ke n Mie
Tabor ttle || Deputy Captain
Shreld #
| Emabyer Usp hewstshuce ~F. 8.6, PF
Adder 2466 Robert F Air Drive. Pb. Box /Wod
hewiS huey PA 17537
Tadividen | Capec/ 4,
De: ndan LHS
amc. Leon wi ZT
MBortHal Lire ferant -At

 

shield #

 

 

—Empbyec || USP LewShug — FBO.
Ad ess 160 Robert Miller Deve - Po ox (666

 

 

lew iS bury PA 17337

 

|

 

vs Tndiviclus | Upas ts,

 

 

 

page OG

 

 

 

 

 
 

 

Case 3:18-cv-02251-ANB Document1 Filed 11/23/18 Page 7 of 46

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Defendant No, 3

 

 

 

 

 

 

 

Name sessie. Ayers
Job or Title (known) PA-~€ /
Shield Number
Employer USP LewShug — FB OP
Address AHOO Raherk FON ler Dei oy [006
Lew; ti
City State Zip Code

Xi Individual capacity ("} Official capacity

Defendant No. 4
Name
Job or Title (ifknown)
Shield Number
Employer
Address

 

 

 

 

 

 

Ciy ~ State Zip Cade
[Xf individual capacity [] Official capacity

Il Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):
XK Federal officials (a Bivens claim)
"] State or local officials (2 § 1983 claim)

B, Section 1983 allows ciaims alleging the ‘deprivation of any rights, privileges, or immunities secured by
the Constitution and federal laws].” 42 U.S.C, § 1983. Ifyou are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

 

c. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under A what Vey right(s) do mn claim is/ai AI being violated by federal

omar tt AA muh mort Del! berate ate, cruel and
Unusucl pun! Ishvint, 1 ot Invdne vrioletion, Retalratyon

Page 3 of 11

 
A a
Case 3:18-cv-02251-ANB Document1 Filed 11/23/18 Page 8 of 46

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights or

 

 

statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of

federal law. “A 1 additional mee if needed.
Velabaat AE Dace Andrew Ml CDeaer Qnspced w th De Peners

4, Labrie a. false medreal Lerac fy my my medrcel tens—

Broad [Lnee Some y in. Dunc. + Daly £
Il. Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):
Pretrial detainee

Civilly committed detainee
Immigration detainee
Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

OHwAoOoOoo

Other (expiain)

 

|
D. Section 1983 allows defendants to be found liable only when they have acted “under color of any

IV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.

wither inh tution

 

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

rom Dec K- dort until Nev Ie doy at Un ef
Shakes penifert ior Iewit burg

Page 4 of 11

 
 
 

| Case 3:18-cv-02251-ANB Document1 Filed 11/23/18 Page 9 of 46

Basis fee Tacs Acton Pact D

 

Debrdant #2 /trs SherasK! WS aware of my damage feet

 

: tind the Gute rele. loc for retornmerdia $10 fi surgery, fae.

 

iPAL sheros k/ retage. f put Cheyabert 1! a hic Lucpery

 

 

 

 

The evest geil the nth, ton Eb = dev ae

 

dent 3 Tessie. Ayscs derved charnbect aches na te

 

mec ice Care anal retete.. fo put: chembut IA for Knee, gud

 

Leet Sastry ve ture by { fe_gdve. ‘cham bes SOP pe« ate fear ‘a

 

 

{ reatinry and ket hing. f Cheon bus hes about fhe Knee. —

Pavey :

 

The. ever tt avised in Heo. as titeten Uff hewethure bee

 

| Jt. AOl yo i ~ AOS

 

 

Dlodesl #4 Bhuame AS ince: copes pf ere

 

 

Not chown es Severe. medecal needy retute & > exhaust

 

Hxccmbous regaert oy pot Chun best hn foc tance to

 

med cea feclity aud Cover —w9 Lec De Andee CD pogo

 

aad Ve Parnas hy bout them bu Latection. ‘ redete. to

 

hove. SLA or Lokene| Atfhatr Investigate.

 

 

The Open tk aricel in the { instittien us hewisbug {yom _

 

iw 20 \y ~ Wov AoG

 

 

 

 

Deterdr+- BS Dr Mack farnass Cnspiced wih doctor

 

 

Page 1 ([\

 

 

 

 
 

| Case 3:18-cv-02251-ANB Document1 Filed 11/23/18 Page 10 of 46

 

 

Andeew Eine 47 t tact. @ Lale mcd fe | isfuc fi inpapety
Nay vhecabet tevrtly in a medicel { Pele te rete le te.

 

i taabes fils Ling AN tete ren aah aguingt Dr

 

 

Ding and other prtdbecsf tet,

 

 

These bverky he pone mn He actifitos af WP MuSbvre

 

 

From anne. Oe Nov pay

 

 

 

Deferdan +4 ( Sfeven Bie refuse exhaust (hes bors

 

f Ve wer Y t5 be Franptevech fi G
medreal_ facil My five Onceury baad hel b- Duncec Cover-up

 

hes fi. Ibe mecca! Condit tens

 

 

These. ever occured Wn He us? Lew bat Lm Jan AO

 

AWN ROW

 

 

ak

fos ant #/ o. Resbsome tole (ated rhaerbucs LictAned —

 

mut cia lt uF YOLe ne, moll, tyr CAC Ket re tucelng

 

ra ( fy fhe Court and acer but Feely aud Inads & Saythe

 

ne war wot ot Ut hewithure_ ‘whch dered —

 

Cha bus 4, wl Court dead hires nag Aa able trons

 

te fs addcess Court SSeS

 

 

Those. events Grice at USP Lesishury Pron, dunt Ant

 

acti ON 2OLY

 

 

Velden tt g SIA oft cer Bink where Deli becte.

 

 

Page. x a O

 

 

 

 

 
 

 

"base 3:18-cv-02251-ANB Document1 Filed 11/23/18 Page 11 of 46

Cadilirne to Chumbuy Safely ancl wedl being thar SLA

 

over refute fs Inve; rea te. " Chau bert be/ng. Guitiu heel by

 

 

MS? hese bw tet Gn. Tone. SUS fut SIAL obbiter

 

Iles fo inves tigate De € Ding andl by a Lb 7

 

ritated medcou! Three. fo hela ett CeVRCUD onl

 

reel agedntt Chrayr bet, Lf am nvestec to

 

rae fo savertieate Che vahert contt Aye hesedtere £ by

 

of {0 +, Cover wp thesr Megel ( act

 

 

Thete. avery ocoured at ul beast bu rn, from Dec (6 -d0.&

 

thy. Nov roy

 

 

 

Defldnk #9 K Conbrlag viokbl theabuce lo Anedut
rat by witho lle, Chembut pratl hrcA on Favre Bo lO

 

rn [6-2a-1% te day Chem best He raght gritvence

 

he BoD,

 

This event occured On Oct AX AMS

 

 

De Lenkant € I Lt J Neng violted thar det feck Aner f~

 

nt mht to Pile «, gcievarec, thes 6 olny ed Chern bes

 

_ tia wi Hy Lf ZA aad Lokinel Alb s ce fy hel p

 

Doe ENenga cul Parnsst Covera 4p there Lie,

 

 

Thefe. avendy Occured at US? hewithy e_OWn oct /o ALY

 

 

 

Delodint #12, Deputy Coyrtitn Konkle vitleted or feet

 

 

; Pane 4.(3

 

 

 

 
 

‘+ Case 3:18-cv-02251-ANB Document1 Filed 11/23/18 Page 12 of 46

 

Amirdarsat lg bt tp Ale api n tt. ag att Elling er anf
Parnetf by, ea y dg Vag. te “he, facvitaseel by oc. LA Mee

 

andl Laternel ‘Afht fe hela there fe Ohstruwct

 

Sa ttrce,

 

There evn necul cE Ul? hows bare Lore June AAS

 

Hh Moe Boel i

 

 

De bodut #13 Lt Lean WCE vial lef Chan bet gh bh

 

Anand ment righty ~ by irdeto ally ce fag the “hoa

 

oll

 

Thete evel occured at Wf Lewis bw from NOV 4. Bak

 

theu Ni geil going 4

 

 

Deferden # {0 Chyvectronal otlveer v. Guerristky nutton e

 

 

pet Doc son in my break bist foo dk in afena-¢ 44
AKAlf me,

 

 

There events occured on Oct 28 aoe af US Lewidtire

 

L cave te poltor ft S ZA hr fosnut alta

 

Ash “flee Stal te Preset VC fee Comin toa fast,

 

 

 

 

 

 

 

 

 

Pare Ha G)

 

 

 

 
We } CI OO

Case 3:18-cv-02251-ANB Document1 Filed 11/23/18 Page 13 of 46

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil ts (Prisoner

 

Cc. What date and approximate time did the events giving rise to your claim(s) “P'D.

Fe 4, Defeat + 4. Zz pe ee He TZ v be fucern
Sun uA G Lerdan da
“ Pele if Bc regs remed “4 fey

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

aS + Deferdant # f E(enger LE have not heen duals dy a nedra|
haspttal ; My Faywy ve worter bank Tn in Conttant Pad

Tty herd t, walk 7 stand uf ¢ He whole SEE os awere,
os well as the offer Cla/as, |

 

¥. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

G5 Dederdant HL my Lywity have worsen Lent Shep rort;
nigh and Tm tn tor D my satety Z hee. loose. bonestincm end,
x my Kncels Hey Con tufia Vern on Avtery imy mall ist
bets, delayed ' Lim los eng Cleep Cause ity Col. ane raking my
EayyS worse

 

VI. ‘Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts eho the basis for these claims.

GS ty de ont f L tnt De Andres) Ding find Z wont
+ le Prent Creed £, aX melee. facility and have both yay Kaeee
replaced my feels opercte dL on fy bone fA removech Pron vm reg hf
Foot ranch for Lach Deferdant fy poy me ASB 000 -66 aud
FOG 4 Poy mef,t0 00000 Bir pats tad Shey end
Anguli .

Page 5 of 11

 

 
 

| Case 3:18-cv-02251-ANB Document1 Filed 11/23/18 Page 14 of 46

fi tenef of Clam
os t Dedrdan Ct & be turer San Ok" MV An

 

PD

| Its On, filed Ste Bo-4 foc, altshed te Cul Con plar t |

 

GS to dctrdant Fd Kay TAJur OF have bg Cen

 

 

dant #3 Me Aves between Ja Jan AWS — MV 20+

 

Tt on Lied Cee " ppatallrca [ recacds

 

Vi

a +o A chad un 4A a Apres have. Warftr,

 

 

Detrdent #Y B lemme retue t cyheusf sr renedy G Covert]

 

 

of FF miccorduct my 4) woes are eae trom Jan Jolt Av

 

Documents tacked be cpu Comp lata;

 

E aS b ht dant ff ay (Ay ret " heve. Wa clen,

 

 

Deterdant #5 De Hack Parnas hes Cause, metal angus l A fron

 

Dune Ang — MV doy

 

+t; On. fled and attached t, fhe cera'l Com lasnts

 

 

! hm In jr Of have. Wile “4

 

 

Delens ant hl Steven Baw betueen Jun “AOS KA AAS

 

Ts on File See my _medieal record ¢

 

x.

 

yas +4, detndant # Sas Ayures have WO Sen

 

Delodent ET oD Redcome es Ounce doy ~NOV WS

 

Pe ~F forms attached! af ci | eomplagnt

 

Wb thes CMC hes Deaved we aster tt He Court

 

 

 

 

 

 

Page Su (1)
mes! ve OE MET a qe a ve TR Te

 

 

 

Case 3:18-cv-02251-ANB Document1 Filed 11/23/18 Page 15 of 46

and hae oertol He cont acer ea Sending fetal

 

Back Cayton nade. Vv exbl by

 

Meda t#S STA bint event since Jan 2ouk> MOV any

 

Ths STAotne refuse 4 iavesden te At fi hella Peon

 

we there. Tegel acts Se Bo ¥ frag attched,

 

 

lly bite aad lebithe it th danger became af tt dehrdan ty

 

Deterdant #9 K Gombe lg evinty Augurt dar ~ Mv dos

 

(Acs AL held my auckgoing meil ind rete fe. a pecess hy

 

 

Bo & +t help ch 6 cove ~wy yp Here legal ack
Ky righ At violated Act Arnzad ened L mos Court dead lens

 

and odeatass tractive cunchy dead lines

 

 

Delad ant #10 CocrecLyand of veer J hue eeisky tied L, K/ II me

 

 

the shift pat ret Qorlon tn my frak f L 7 dont Keou! haw
Pruds L or jertel bebe L notice

 

NE fel srl and week L eel +, 49 4h a poston ty nteal

TF

 

Conker OG Lucred on _l0- -26 AY

 

 

Deferdant € I{ Lt D Nano wer Sface Merch ont- AV AAS

 

TW A suspended in y fect Amagrmt ry ht f ver~uP

 

Ct Ileeal | “Ord #!

 

" CL ar in Cant ttn t fear of mnt Inte cad pale Zan Cnpf—

.

 

 

dutty hewverrel ond rete by the those. sta fl anu Pou/ Porlin

 

 

7

‘nad Conta. leaded vatdeen ( Gack,
|

 

\

 

 

 

 

pyc SQ)

 
 

Case 3:18-cv-02251-ANB Document1 Filed 11/23/18 Page 16 of 46

Defindent- Aid fun occured

 

t

Oppfoy tne Fe def [0-10-16 4 FMA Aes Cop “Cad Aah

 

Suspended ny rey bl +t Gves-up SAL Meg st ( Gade

 

we

Coe. Bo-t Lies okachel

 

hy redial and ots hex [he Aus Wt (Ler, pecaule pod

 

 

ve 4 7F Kary) hesfatting me andl Bites Toning YN,

 

Detordat # B L4 Leon witZ ovat occurteh DA LV) Rol &-

 

my broer hartr tts to call in my Gell £ cont thes.

 

ne Minit $e fie re teveval tyr 6260

 

Ve my wedrcal cituation YS twoere. Zz onal sleey Zn “uy?

 

ill night and dav, L den a diabey ft cand iG aHecting

 

Pav tA faln le

 

 

As LZ reguert celict, L. reg wert Hhare bh be

 

Pred 7 rogues E + he frnrtereA to « medic</

 

Pacellh palhee L Recedve fag Kate. Vp lacena & Lp

 

fret cf ivcary cond fhe bone. geouths an fre. boforr or

 

My re ‘Lf foot pleated E reg wert each, Deé-

 

Crdont’ omar re £0, 000,20 dellirr ark Pe EAOL

 

\ Un; tel chile, Lowvemme Le A War a #/0 660, 000, oo Mars

 

bir Padn on cu thening | cand! nootal angultA

 

 

 

 

 

 

 

Prue Sa G

 

 

 

 
: 5 _ ns ° - 4

Case 3:18-cv-02251-ANB Document1 Filed 11/23/18 Page 17 of 46

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner 2

VIL Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[nJo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not

 

A.

exhausted your administrative remedies.

Did your claim(s) arise while you were confined In a jail, prison, or other correctional facility?

Y Yes
[} No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s),

UWSP Veco ishuce

Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

wl Yes
["] No

CT] Do not know

 

Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

aca Yes
C7) No
C] Do not know

If yes, which cl

Al ou the 2G LERS SACLE

 

Page 6 of Ji

 

 
Bf CS |

 

D.

Case 3:18-cv-02251-ANB Document1 Filed 11/23/18 Page 18 of 46

Pro Ss 54 Gey. 12/16) Complaint for Viotation of Civil Rights (Prisoner

Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerming the facts relating to this complaint?

Wh ves
C No

If no, did you file a grievance about the events described In this complaint at any other jail, prison, or
other correctional facility?

CJ Yes
[J No

If you did file a grievance:

|, Where did you file the grievance? At 57 hewiS dura

 

2. What did you claim in your grievance? Fed F mifto wc, dered odes s.4 fe
red cca Aker fron, tetelreven, vrolatien’ of Ast Aner d- af
vahtt, Afupt Murder

 

3. What was the result, if any? The. oney Hey Qo Celt Wes hot Cun &f
Fn order te Cover) the th hy pit conduc

 

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe ail efforts to appeal to the highest level of the grievance process.)

when ty the neg Aden nit tre fren Rened, Cfeg e
tA AE CHER F SY2MCE- if

 

Page 7 of 11

 
 

.Case 3:18-cv-02251-ANB Document1 Filed 11/23/18 Page 19 of 46

Page

 

On Lax LAMK oo [Mg retoke Tadge. i the LE Cletuvt

 

Cafe. Wo 3IG- CV 0¢26-D Lonyarnpscly obit in, tel fhe

 

re. Marco Chea bert VCore A. Seasnteset. ch, of FLL

 

deere ns tar, fr the fire. hike, rule

 

 

Dn Auge tt It ADE fhe. Tirole e Psy G Kednherh

—

 

hate # 21G-CV-SO2Q42 eri Chem bers Case af

 

fF voloud Conch the. thre kfillke rule, Chabot V.

 

Abr ¢ Sthn jdt

 

 

July the Derteict Dade Lb-haet W ceva lf

 

ey Olean burr Cafe her He. bree. shih vole

 

Wn Cale HY RAG-CV-ORY7G,

 

but tHe appeal cour + 9G to J La forma. Pawo tS

 

—s

A Appeal trae 4 WG-59 Rosttoc. Chien bcs

 

VV Tim. hrke etal

 

 

 

 

 

 

 

 

 

 

Poa, g q_ (t) |

 

 

 

 

 

 
OR - |

 

 

Case 3:18-cv-02251-ANB Document1 Filed 11/23/18 Page 20 of 46

Pro Se 34 (Rey, 12/16) Complaint for Violation of Civil Rights (Prisonos)

F, If you did not file a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here:

 

2. Jf you did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies. These. Fb P pe Xl Arle~ He a/n/t baton Rneky
Pocers fire fle. ones they do Pry ank £ fileA ever KeneA
fret was avallable fo me, '

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

 

VI. Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying

the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,

brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,

malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent

danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?
4 Yes
"] No

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible,

He ff h erceutt ank Tf Creewtt aye is hgteat

Page 8 of 1!
 

Case 3:18-cv-02251-ANB Document1 Filed 11/23/18 Page 21 of 46

Other cates Lil with He Stme Sloe

 

Roscoe Chembur Vi Sumer Cost etl SILev-UItl-IY%

 

rRID. Lyle P (F part

 

Qut arated Dekercl wtf Lahrery Taclpen of on Seyft

 

2.7, AE

 

bit Here. hey not sce. OW Long l Orcker pad, rule.

 

SIC) gaorfren,

 

 

Kos coe. Cham burt vl Hanky Ad EZ Cv- 286~KKC

 

SH f pndeng Catton Detect ‘at: Kea tushy hie

 

Dade Keron K cal Dwell

 

 

Conch Crnd fhe date /f wos Lied, Lturst uae cele

 

fae Thon bes Vv tarde, Sra A iO Lo-a/ye - Exrt-

 

en Datict of Ka fuck dutmuc. fr tedlare 6 shte

 

a clay on Lax ll, LoL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pat a ()

 
Case 3:18-cv-02251-ANB Document1 Filed 11/23/18 Page 22 of 46

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Ri joner
; A Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
; action?

CL] Yes
Cj No

B, If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (Jf there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the preyjous lawsuit
Plaintiffs)
Defendant(s)

 

 

 

2. Court (if federal court, name the district; if state cpurt, name the county and §

Undid rete Datict Curt Cute! abel of Chhuawe

3. Docket or index number

SU 7-CV— 0138S 3-MwE-KES

4, Name of Judge assigned to your case | d

Micheel We Eitze a.

5. Approximate date of filing lawsuit

6. Is the case still pending?

i Yes
CJ No

If no, give the approximate date of disposition.

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

 

Cc. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment? 5

Page 9 of 11

 

 
 

 

 

Case 3:18-cv-02251-ANB Document1 Filed 11/23/18 Page 23 of 46

Pro S¢ 14 (Rev. 12/16) Complsint for Violation of Civil Rights (Prisoner)

rg Yes
‘Za No

D. If your answer to C fs yes, describe cach lawsuit by answering questions 1 through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit

Plaintiffs) [Anscot, Chan bes
Defendans) Avicholas Sarton &

2. Court (iffederal court, name the district; if state court, name the county and State)

US Dertict Gut Soutkon Datitot LZowA

3. Docket or index number

Hi 1- Ov 66432 SMA- SOT

4, Name of Judge assigned to your
ephunie MH, Kore

 

 

5. Approximate date of filing lawsuit

ec WO AGL

6. Is the case still pending?

[] Yes
ind No

Dec 20, AOIT
If no, give the approximate date of disposition Lexgrrpetl rena Lorna
vd i]

7, What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

Lmgeepuly Acard fe Defad cuof Losmselty

 

Page [0 of Ii
 

Case 3:18-cv-02251-ANB Document 1 Filed 11/23/18 Page 24 of 46

Roscoe. Chamber VE bt C Hyrere Cate. # SW PCV 02564 - Aw

 

 

Cli Locn le , Le Dec 2oi7

Ke ctll Rado USdubict burt Certeal Wretveto

 

Dadee Hicheael bite geclef

 

 

Kos coe. Chambers v Shc IK Tick Cope SiF-Cy-L1

 

IRDM-TES stl padng MD LA

 

 

Koscoe. Chambers Vv [Varcler Davih S, EL he -f-- ore

 

9G-CV-(067~ RNY- TES ohh pecdig Jt D fA

 

 

 

\Kescoe. Voce bare Vv Warten David 5: EBBef Cafe #

 

 

S§-CV-]207 -RDA -OFS stl frrclong AD. LA

 

 

 

 

 

 

 

 

 

 

 

 

——

 

 

page lo a a

 

 

 

pe ee ee
i, -
Case 3:18-cv-02251-ANB Document1 Filed 11/23/18 Page 25 of 46

*

Pro Se 14 (Rov. [2/16) Complaint for Violation of Civil Ri

1X. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identifled, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk's Office may result
in the dismissal of my case.

Date of signing: | — - LOY

Signature of Plaintiff habe

Printed Name of Plaintiff 6 Chamb &
Prison Identification #
Prison Address

 

 

 

 

 

B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attarney
Bar Number

Name of Law Firm
Address

 

 

 

 

 

 

City State Zip Code
Telephone Number
E-mail Address

 

 

Pago JI of 1

 

 

 
I ne

Case 3:18-cv-02251-ANB Document1 Filed 11/23/18 Page 26 of 46

Bureau of Prisons
Health Services

Clinical Encounter - Administrative Note

 

Inmate Name: CHAMBERS, ROSCOE Reg #: 13495-030
Date of Birth: 05/30/1971 Sex: M  Race:BLACK Facility: LEW
Note Date: 07/11/2018 14:47 Provider: Edinger, Andrew MD/CD Unit: X02

 

Admin Note - General Administrative Note encounter performed at Health Services.
Administrative Notes:

ADMINISTRATIVE NOTE 1 Provider: Edinger, Andrew MD/CD

| received word that Inmate Chambers's total knee replacement was being put on hold because of his dental
problem. Inmate Chambers has 2 teeth which are infected/abscessed. He is refusing dental extraction for
these teeth. He has 6 other teeth with caries which place him at risk for additional dental infections. Given
the nature of this, he is at higher risk for post-op hardware infections with a total joint replacement. Central
office has denied his transfer on these grounds.

| went to Inmate Chamber's cell to discuss this with him. He became upset and requested a copy of this note.
He stated that he would be filing a lawsuit against the BOP for refusing his TKR. | told him that he was not
being refused the surgery, but rather that his surgery was being delayed until his teeth were fixed.

it is my understanding that he has been seen by two dentists who have recommending extractions for his
infected teeth. | was informed that he has been refusing this unless he has a guarantee that he would regeive
prosthetic implants. He is aware that this is not BOP policy.

| performed a search of the medical literature. A 2013 Consensus panel on prosthetic joint replacements did
concur with screening patients for active dental infection. There are no prospective studies indicating that this
definitely leads to prosthetic joint infection. However, as this is an elective procedure as compared to an

amergency procedure, it makes good clinical sense to treat and eliminate this risk before proceeding with joint
replacement.

At this point, lam placing a hold on his surgery given that he may be at increased risk of prosthetic hardware
infection. It is my hope that he will reconsider his dental status in light of this new finding.

Copay Required: No Cosign Required: No

Telephone/Verbal Order: No
Completed by Edinger, Andrew MD/CD on 07/11/2018 15:35

Generated 07/41/2018 15:35 by Edinger, Andrew MD/CD Bureau of Prisons - LEW Page 1 of 1

 

 
 

NB Document1 Filed 11/23/18 Page 27 of 46

“ Wetatrad

 

Lead ip Peleracioty sy
USP Lewisburg LEW
Patient: CHAMBERS, ROSCOE (Male) DOB: 05/30/71
Registert: 13495-030 Age: 46
Date: 01/30/18 09:41 Status: OP
Sticecount: 4
History: Pain
Priors:
_ Exams: FILM BILATERAL KNEES
Referring Phy. SEROSKI
Ordering Phy:
Ordering Phy #:
Accession Numbers: 202#80P225785901
Final Report
Exam: FILM BILATERAL KNEES
HISTORY: Pain

TECHNIQUE: 4 views of the knees
COMPARISON: None

Findings: The bones are in anatomic alignment without evidence of fracture or dislocation. Moderate
joint space narrowing and csteophyte formation throughout the compartments of the left knee. Mild
downward tilt of the bilateral medial tibial plateaus. Mild joint space narrowing and oste:

formation throughout the compartmants of the right knee. 2 fixation rods and fractured carclage wires

impression:

Old healed and fixated right patella fracture in anatomic alignment. There is partial fragmentation of
the cerclage wires in the right patella, The hardware is otherwise intact.

Prominent 3 cm dystrophic ossification inferior to the right patella with overiying soft tissue swolling,
which may be due to a small right infrapatellar bursitis.

Mild osteoarthritis throughout the compartments of the right knee with moderate osteoarthritis of the .
patellofemoral compartment. There is a 1 cmintra-articular loose body in the suprapateliar right knee
Joint space.

Moderate to severe osteoarthritis throughout the compartments of the left knee.

Radiologist: Patrick Choi, MD.
Study ready at 09:42 and initia results transmitted at 02:48
    
  

   

ARTMENT of ARES CWrOZ

jureau of Prisons

ee i qcu "nb OE RNASE feMEDY

y

        
   
  
  
   
     
    

 

 

Type or use ball-point pen. If attachments are nekded, submit four copies. Additional instructions on reverse.

Cham heer OSCGR- LF495~63.0 Oo BL ack US Lette,

LAST NAME, FIRST, MIDDLE INITIAL . .- REG. NO. INSTITUTION

- INMATE REQUEST yor She ey om both m eS Docker Auclcca/
ec fall lore f M50) petibronal cde Fock Be: Poser

co Care potecols OLE fected Cruel Cand bon, Lam
Seyece, patn, Versee ViEhen //3 Mew aid Ib/ ial Cd £L2004
= priser Do olor Declins 2 bullous She reaameacater ot a.

ed, CY petals lye CH He | OS not pr, San octet mu be.

vagle "p, ped /ca.| mifeapoert L was HP b Faye Krce.

trinent at the por aap Dele EDng Knees be has

nothin “ne Ie thee ins ‘i hha Fo nel tw fue Kaeo re oplace
* tm be Cyt Tul hey

; + pate ba wed eater Motes Melo —.

    

i

 

RECEIVED

MAR 3 0 2018

ADMIN REMEDY CLERK
USP LEWISBURG

 

 

 

DATE. WARDEN OR REGIONAL DIRECTOR

d with this response, you may appeal to the Regional Director. Your appeal must be received in the Regional Office within 20 caien s of the date of this res, 2
AL: RETURN TOINMATE — . , CASE NUMBER; GIsS 0 1FA |

    
 
   
 
  

 

CASE NUMBER: _—
~ RECEIPT

 

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

 

 

 

BP-228(13)

RECIPIENT’S SIGNATURE (STAFF MEMBER)
PRINTED: ON RECYCLED PAPER APRIL 1982

 
  

 
AR OEP ceo si HAE REMEDY.

er

 

pas TR , : - ; ,
ari are néeded, sutunit four capies. Additional instructions: en reverse.

 

 

 

 

y fowl. Stes . .
oa . r 140 i et : ix [Mer KS USL Lene thle,
[BNE; MIDDLE INITIAL =|... REG. 6. oo UNIT - INSTITUTION’. t
rt Ld : hy r fo
EDeegae he 4, i firach eS Lee erick ef i LG uy
Cet fe f Lo. POC Gi fey tc fi. til . AO Cif [Ae ;

: J AM perce rd. G07 fhe ¢ L Laue Cee se ide te C
ce. av sever Fungus GA bel fee L Pa Mise @ :
awtul Cond, fen f fant fhe \f 4 “IC a & bef ae fa ¢

Petr he PE iy ity fs makes ad, pale wre h Cal ¢ EE

show (dl be te trite / z AN 11 fElere [Pa . LES -
p c Cec fp Nae not dL Mecciite pro derenal $ alieds
fe ecal $ i CG ts yf ) bgics ony he /, ey frets wi
fhe cubed dector oes bi L. :
‘oe . | Pitaroe ihe par 4BA4 -

a SIGNA URE OF- REQUESTER | ON a

 
      

 

‘RECEIVED

 

 

 

 

 

 

 

MAR 8 0 2018
ADMIN REMEDY CLERK —
h.. 3 USP PEWISBURG -
RECEIVED
| APR 0 $ 2018
fs t ADMIN REMEDY CLERK :
USP LEWISBURG ?
° . WARDEN OR REGIONAL DIRECTOR -'
iat to, the Regional Director. Your appeal must be received in the Regional Office.withia 20 cate: days of the date of this response.
REMEDY FILE *"«_- ™ CASE NUMBER: :
CASE NUMBER:
faiNST, MIDDLE INITIAL - mo - -REG, NO.-. : cee UNIT bee INSTITUTION .
3 t . : : . ete OE wes ee
% _* RECIPIENT'S SIGNATURE (STAFF MEMBER) BP-229(13)
Jn + . APRIL 1 oF

   
    

-,

52)

  

u S. serantenenr of $3622 ov GA.

Federal Bureau of Prisons -

 

(Gp wos ete

 

 

Type or use ball—point pen. If attachments are needed, submit four copies. Additional instructions on reverse.

From: Ohanhes Aascoe 18498-0380 G Blac bX | rhe

LAST NAME, FIRST, MIDDLE'INITIAL. - REG. NO. INSTITUTION

ee CO Eli woud SHG a. /35 008 ; PA se

Sere 4 fail luce CAC @ deguate fy foal, COVE | eT, stot
member brag) ro prety dercedl WAC mediation. feconva cel:

A subside p CPO, De tb her PMrpcepec acts L Gry A eh

Path and discon Coby -- (geet fhe med, ca tor aud on Prcaf
te Clear up the tu buhen a prison offyeres/ relic a. pene
ty GW ontpide. oun, they GR in eHeck Conceek: 7 the f
they OWI Teach uscnt I io hol Gathee ea 4 oddeaer He pian ens

medical Cond ltOr * Lreguert M cS Seco Kf bet

Hacc, ilo, 2006 a

DATE __ SIGNATURE OF REQUESTER
Part B- RESPONSE

RECEIVED

MAR 3 6 2018

ADMIN REMEDY CLERK
USP LEWISBURG

RECEIVED

APR 0 8 2018

ADMIN REMEDY CLERK
USP LEWISBURG

 

 

DATE: WARDEN OR REGIONAL DIRECTOR

if dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received in the Regional Office within 26 calendgr days of the date of this reggpnse. .
ORIGINAL: RETURN TO INMATE: oo , CASE NUMBER: —

 

CASE NUMBER: |
Part C- RECEIPT

 

 

 

 

 

Return to: /
LAST NAME; FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION |.
SUBIECT:
DATE & RECIPIENT'S SIGNATURE (STAFF MEMBER) BP-229°
USP LVN PRINTER ON RECYCLED PAPEA APRIL,

 

 
  
  
  
 
  

 

’ ; d on aera Be a PO ee Pp te PEE ae Te CLINE a Se EN tM et A ee econ see ae neat ee
U.S. DEPARTMENT OF SuNTICE-© CY-02251-ANB Docume pou kero ADMINIS RATAVE REMEDY

Federal Bureau of Prisons

 

Type or use bali-pgint pen. If attachments are needed, submit four copie. 5. Aditi onal instructions o.

rom arn DOs BSCHC 1349S 630 Heck usP

‘T NAME, FIRST, MIDDLE INITIAL REG. NO. . INSTITUTION e

Part A-INMATE REQUEST J / A/R be. Pinel on Aw ult le, OIE
he impede J m ML, ts at my Adenia the L-.

[ve enedy, Hef oar oOo [nve;s tina to

aj Ze Gver-up Ars Eller] act of hac iabirng p
TheS L¢ (5 not aulhorieed 4, raped ony Dae. Doves
of pe right; of M F/B vokuadd Cer an SLL —

heat, Lf neitgA & be. intery “ Mf 7.
Cotgreal be oy Prevent Uu“e- |
DATE SIGNATURE OF REQUESTER

Part B- RESPONSE AEC ELV ED

 

 

 

 

SEP 06 2018
ADMIN REMEDY CLERK
USP LEWISBURG
DATE WARDEN OR REGIONAL DIRECTOR
if dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received in the Regional Office within 20 cale s of the date of this response.

 

ORIGINAL: RETURN TO INMATE CASE NUMBER:

 

CASE NUMBER:
Part C- RECEIPT
Return to:

 

 

 

 

 

LAST NAME, FIRST, MIDDLE INITIAL "REG. NO. UNIT INSTITUTION
SUBJECT:
DATE ® RECIPIENT'S SIGNATURE (STAFF MEMBER) op zt)
USP LVN PRONE OH EDD FE APRIL 1
      
   
    
 
 
  
  
  
  
  
  
    
    

eve oF FG O225L-ANE Documepi cy ARGH ABKRRARATANY REMEDY

‘Bureau of Prisons

 

Type or use ball-pointpen. If attachments are needed, submit four copies. Additional instructions on reverse.

6SC 13425-630 Xba iP lewibug

= a INMATE REQUEST Oroqram SF atime a : at BYRD O94 , IF G0 -0S

hee OL bes the eine k chet t hes hot rhned
: et He as Rabon a TArs
fon ee iS dey my adm nist rete. Keon ely

~ OBst wee Just it Ww M C. m TA!
ea ond Aud fa? ated ee a CAR,

  

 
   

 

 

 

 

 

GIS Subpart D , And ther CHC te tye h
os Sasth Cover up hee (egal + oe 6 “p
qH- Ly SIGNATURE OF R
pt RESPONSE ~—

RECEIVED
SEP 06 2018
ADMIN REMEDY CLERK
USP LEWISBURG

 

with this response, you may appeal to the Regional Director. Your appeal must be received in the Regional Office within 20 cate: SO of this MSE.
IGINAL: RETURN TO INMATE CASE NUMBER:

aos] CASE NUMBER:
. Bart C- RECEIPT

 

 

 

 

“Return. to: ~

: , LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

4 :
: DATE @ RECIPIENT’S SIGNATURE (STAFF MEMBER) ” Bpoo943)
USP LVN sre oh PECCLED PAPER APRIL 1982

 

  
ss omnia FIREONE ANE, DOCU AUTOCARRAANE REMEDY

Federal Bureau of Prisons

 

 

Type or use ball-point pen. If attachments are ‘needed, submit four copies. Additional instructions on reverse.
From: Chambers Kascoc [375-030 Xack USP Lewishy¢
LAST NAME, FIRST, MEDDLE INITIAL .. REG. NO. INSTITUTION

 

Part A- INMATE REQUEST A 7, +, vreuJ) with » STA office and Z te 4
AER ics preg tan Statement 1390:05 and MG 2 cel

in the Neil room 1S belaying my legal rail on Oct S808
ie % Deéroh Gave Me envelope. post reac August (Zo
ren Assistin £ us At ane y Thoraas Gentry tom Kenticky

welt the staff 0 bl b tere and Fre fe
ef orney ott ice onl FAL ofc che bed Fr o

Us Cam era’ teotage rl ns fen & (ROG whe Croh assed
eye Mey rail Hie Hic awbege

Part B— RESPONSE
RECEIVED

 

 

 

   
 

 

 

OCT 1 0 2018
ADMIN REMEDY CLERK
USP LEWISBURG
|
DATE WARDEN OR REGIONAL DIRECTOR
- .: Uf dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received in the Regional Office within 20 days of the date of this response.
SECOND COPY: RETURN TO INMATE CASE NUMBER:
: U4 CASE NUMBER:
Part C- RECEIPT
Return to:
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
SUBJECT:

 

 

DATE @ RECIPIENT’S SIGNATURE (STAFF MEMBER) BP_229(13)
USP LVN aay eu nepeAED mee APRIL 1982
- u 5S DEPARTMENT GARE cv- -02251- PANB Docume Adda BR RAMA AeEMEDY 7

Federal Bureau of Prisons

 

Type or use ballpoint pen, ff attachinents are needed, submit four copies. Additional iistructions on reverse.

wom CHA MNbes Koscoe* 13/95-030. &@ AacK "USPhewishurg.

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

Part A; INMATE REQUEST [)¢ Ander &. Lying AGM f - Vroletet mn y ye phty #4

adeguite medical core, He sent me ty see A crepe
De cho, Bill who tal De ED» er XS need a, Kroc, ver.

—_—,

Placemenly , Dr Andee ED»; ay 7: YE Ae WUOS Putin ¢

for Knee LSU ced ef 7 reg wes
iis Eons LUTE cd ye LODLY

f\ YA E Lec Prcilty +, Ae We Knee 5 St, gti OT fe

GN neat Mi ib, Pe le. med: Col Cale for 7 cle. LOho j +
Dunggh C5 by King oe uting |

Apel S, bole / Pass ecrde

DATE ‘ SIGNATURE OF REQUESTER

"Part B- RESPONSE. :

Bian

APR aba 2018

ADMIN REMEDY CLERK
USP LEWISBURG

 

 

DATE WARDEN OR REGIONAL DIRECTOR

Of dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received in.the Regional Office within 20 calen 5 of the date of this response.
. s :

SECOND COPY: RETURN TO INMATE ae CASE NUMBER:

CASE NUMBER:
Part C- RECEIPT

Return to:

 

LAST NAME, FIRST, MIDDLE INITIAL
SUBJECT:

 

 

 

 

& « RECIPIENT’S SIGNATURE (STAFF MEMBER) |
(PRINTED 04 RECYCLED PAPER

"USP LVN

 
sis pepagrumnr GR486rEH2°C-02251-ANB DOCUME Rel a Filed dele Rar RRRGPVAREMEDY

Federal Bureau of Prisons

   

 

 

Type or use ball-point pen. If attachments are needed, submit four copies. Additional instructions on reverse.

rm Chabert Kascye. (3495-030 XMacK ‘tlawitheg
Part A~ INMATE REQUEST “ep Capta a Kron Ke C be. ty ef to f~

Frabeica ting Ve trea Pit On (0 4 ote kf Nercool—

uct; On Auger A AOE, 7
Counrel K Geom beely one So Zi We a Z he
i, Sh rr Deputs Ca Dan ('S No-f- Congr Obs Ae

Can no-t- Supe the "EDOUP/DAS pt “GW Spr
meq f- ty f hel 25 Co uo Life oo / (Er -
Swepess. te (Prevent OR if Li readh ie

 

—

 

DATE SIGNATURE OF REQUESTER
Part B- RESPONSE

RECEIVED

 

 

SEP 06 2018
ADMIN REMEDY CLERK
USP LEWISBURG
If dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received in the Regional Office within 20 c

 
  

DATE , WARDEN OR REGIONAL DIRECTOR

ORIGINAL: RETURN TO INMATE CASE NUMBER:

CASE NUMBER:
Part C- RECEIPT
Return to:

 

 

 

 

| LAST NAME, FIRST, MIDDLE INITIAL r REG. NO. UNIT INSTITUTION
SUBJECT:
DATE @ RECIPIENT’S SIGNATURE (STAFF MEMBER) BP-220(13
USP LVN PRINTED OW PECCLED BAPER APRIL 198:
   
    
     
   
   
  
  

a ed

 

 

ruse ball-point pen. If attachments are needed, submit four copies. Additional instructions on reverse.

es Kascae. 3495 -030 XblocK USP Lewitbure

‘NAME, FIRST, MIDDLE INITIAL REG. NO. _ UNIT 4, INSTITUTION

meneowst 7) faye. Knee Replacement Lr Andéew EDnger
tating a medrol Tout & Cmproper den me

medial Ge, He. cladms ZL have tay) (ool ts
AL tehye & bove pulled which sno Zé

& ny coll and GU me F bed Some. hah d

in My MogthK. which carte bone infec ton

y an He rs Pyle a en yy rant ter Ly
tof (i 7) a a) Lr ~~
yw Tafel Uffin® f tals eer mg ex
i nk ee

af
5 ae LC
DH el £¢

 

x

 

   
    
 

 

SIGNATURE OF REQUESTER , - |

RECEIVED

JUL 16 2018 .

ADMIN REMEDY CLERK
USP LEWISBURG

RECEIVED

JUL 3 7 2018

ADMIN REMEDY CLERK
USP LEWISBURG

 

WARDEN OR REGIONAL DIRECTOR
days of the date of this response.

.

% 0 : sé, you muy appeal to the Regional Director. Your appeal must be received in the Regional Office within 26 cate:
‘TO INMATE CASE NUMBER!

 

  
  

CASE NUMBER:

 

 

‘fT NAME, FIRST, MIDDLE INITIAL . REG. NO. UNIT . INSTITUTION

 

BP-229(13

@ RECIPIENT’S SIGNATURE (STAFF MEMBER)
iran ResHtath PAPER APRIL 19

 
 

 

Case 3:18-cv-02251-ANB Document1 Filed 11/23/18 Page 37 of 46

Admin. Remedy No.: 956259-F1l
Part B- Response

ADMINISTRATIVE REMEDY RESPONSE

This.is in response to your Request for Administrative Remedy received
October 10, 2018, wherein you claim staff is holding or delaying
your incoming legal mail. You are requesting staff be held accountable
for their alleged actions.

An examination has been conducted regarding your claims, to include
interviews with applicable staff and a review of documentation.
No significant information was discovered to support your claims.
Your mail, legal or otherwise, has not been hindered in any way and
has been processed as outlined in Bureau of Prisons policy, Program
Statement 5265.14, Correspondence. Program Statement 5800.10, Mail
Management Manual, states in part: “Incoming correspondence shall
be delivered daily Monday through Friday. Delivery of letters may
not be delayed and shall ordinarily be accomplished within 24 hours
of receipt, excluding weekends and holidays.” The Mail Room staff
at USP Lewisburg is in compliance with this policy. Incoming mail
is not held or delayed by Mail Room staff. Mail is ordinarily delivered
to inmates the same day that it is received at the institution, Monday
through Friday, excluding holidays.

 

In view of the above, there is no basis for relief, and your request
for Administrative Remedy is denied.

If you are dissatisfied with this response, you may appeal to the
Regional Director, United States Federal Bureau of Prisons, Northeast
Regional Office, United States Customs House - Seventh Floor, Second
and Chestnut Streets, Philadelphia, PA 19106, within twenty (20)
calendar days from the date of this response.

 

Date fee J. Ebbert, Warden
 

 

re | OO a a a i ns i ea

Case 3:18-cv-02251-ANB Document1 Filed 11/23/18 Page 38 of 46

 

# OSCoe Lem bees LDEIZ IVE G30
USP Lew Shure
talk Cel 10 ¥
Assay ldarden of Let can

Grea rte $*

 

Gln Pegutt ting a VO bud of wy precbe’ce [ Chal

 

ZL
L have AW tinmor LA ana weh & Leg [shen LZ

 

pel eve. pts G-Lowring out Lae bo born ot My right feet;

 

fpeot Bic Eamor ‘veyed ga pla ed, a, /

did nat have fiw pcotertyenal Couckesy © a [A | oa
me ot th, 6 Severe. Steet en

 

 

Ny Lemay’ (., has OL ALi fil, ot Cancer - 2. Can f

Cléep tas r§ @ Serious ly, ‘Lae t tito

 

 

Please. pn form me_of Whal you intiad ty de
- and whe £ ZL —thauld A ‘

 

oe
Ithe 05 OT A CAVE. Yan PAVE ADVANCED ART @TIB IN
Youre HNEC. You NEED 4 KNEE REP MEM ENT. Te beeen

ARTHRITIS IN YOUR NNEE IS Ai ke A AG rlbveemnlty

 

Tas ABNem4aL Lakin IS task  ARyaeme. FRESSure Ov
Mowe b0T dette As Caus&p THe _ CMm2OUS gn MeurR Foot,

————
te CAN REE THe CALLOUS | BUT IT Whe COKE GextOK)

| Bak. UnT. Your knee 1&8 Fixey. Pte) lou 77
To paeeees 7 Mn,

 

 

 

 
US. DEPARTMENT of ISG LE-Cv-02 251-AN Docu meg elated ADRINRIRATEVE GemeDY a

Federal Bureau of Prisons

    

 

 

Type or use ball-point pen. If attachments are needed, submit four copies. Additional instructions on rever

se,
wom C@ham bers Roscoe 1395-030 KAlcK . USPLewishwe
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

Part A- INMATE REQUEST Dr And rew EDs er 7S Gn spicing ww fA fhe,
Deatiof Depactmet- ts Pbrice te, OO med ical /SSQe 0

deny (Ada my medical transte- and Surgery ta my
Knees and feet, £ reg wert pee Stat en erf- FLO
139-05; 120-2A pond Pat Dr Ardrew Edinger he
ef j the Deputy Cop teins re sponfe LIES bere. Toned and
ord not SX [US ANY act tony E regueity L rynetf

orig  ePartyveur °Y haere Meeks

Part B~ RESPONSE
RECEIVED

OCT 1 0 2018

ADMIN REMEDY CLERK
USP LEWISBURG

 

 

 

 

DATE WARDEN OR REGIONAL DIRECTOR
If dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received in the Regional Office within 20 cate: days of the date of this response.

ORIGINAL: RETURN TO INMATE CASE NUMBER:

  
 

 

CASE NUMBER:
Part C- RECEIPT

 

 

 

 

 

Return to:
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
SUBJECT:
DATE &® RECIPIENT’S SIGNATURE (STAFF MEMBER) BP-229(13)
USP LVN PRINTED ON AECYOLED PAPER APRIL 1982

 
 

a a eee pe BOER gph EE a oe

Case 3:18-cv-02251-ANB Document 1 Filed 11/23/18 Page 40 of 46

Admin. Remedy No.: 956127-F1
Part B - Response

ADMINISTRATIVE REMEDY RESPONSE

This is in response to your Request for Administrative Remedy
received October 10, 2018, wherein you allege dental staff have
fabricated a medical issue in efforts to deny transfer for
bilateral knee surgery. .

A thorough review of this matter reveals you are receiving
appropriate medical care in accordance to your clinical
assignments. Based on medical record review your bi-lateral knee
surgery was approved. However, Medical Designations
denied/delayed the transfer due to moderately infected teeth,
which are avenues for post-surgical complications and/or
systemic infections. .

Once your dental issues are resolved and no longer post a
surgical concern you will be resubmitted for surgery. If you
feel your condition has changed or worsened, sign up for daily
sick call to be evaluated by your Primary Care Provider.

Based on the above findings, your request for Administrative
Remedy is denied.

If you are dissatisfied with this response, you may appeal to
“the Regional Director, United States Federal Bureau of Prisons,
Northeast Regional Office, United States Customs House-Seventh
Floor, Second and Chestnut Streets, Philadelphia, PA 19106,
within twenty (20) calendar days from the date of this response.

_fo [te hia

Date

  

  

Warden

 

Ebbert,
   

U.S. DEPARTMENT OF guSTIeE © CV-0229 ANB DOCUM eR pb UE FO AB MINRARAT EVE REMEDY

Federal Bureau of Prisons

 

Type or use ball-point pen. If attachments are yeeded, submit four copies. Additional instructions on reverse.

von. ha nhe coe IS1S-030 XBlocK USP Les y hare

LAST NAME, FIRST, DLE INITIAL _ INSTITUTION
"Part A- INMATE REQUEST Jf e managemen & “vara bler moved frit Was
prone Place. Or Det. A017 The. (ner ead or ty ie ms
LG

bee expunged ar now perding Xpunge, Phe only Gfhe
age repoct Was Prabrrcated by USP Llp LF and wi al be,

und er Pev'ew) n\ Care_tt Si Y-CU- sor kor TES, Lrerden
ron B/Ob61G Chambes Aas followed all KOOP rules a
a he rcrdert ve repel ot uted wns feb bey FB0:R

of av met qn A
Stet P mast he yen ov Meal acts, acts the. We “he mse 17 sapped
9.A5-1¥ thrs t

BATE IGNATURE OF REQUESTER

RECEIVED
SEP 27 2018

Part B- RESPONSE
ADMIN REMEDY CLERK
|

USP LEWISBURG

 

 

DATE WARDEN OR REGIONAL DIRECTOR

If dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received in the Regional Office within 20 cate days of the date of this response.
ORIGINAL: RETURN TO INMATE CASE wuwpex PoE ¥ pa- =|

 

a {-~

CASE NUMBER:
Part C- RECEIPT
Return to:

 

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
SUBJECT:

 

 

 

 

DATE ® RECIPIENT’S SIGNATURE (STAFF MEMBER)
PRBITED OM RECYCLED PAPER

BP-229(1
APRIL 1982 4

USP LVN
 

Case 3:18-cv-02251-ANB Document1 Filed 11/23/18 Page 42 of 46

Admin. Remedy No.: 956130-F1-
Part B- Response ‘

ADMINISTRATIVE REMEDY RESPONSE

This is in response to your Request for Administrative Remedy received
October 10, 2018, wherein you allege dental staff have fabricated
a medical issue in efforts to deny transfer for bilateral knee
surgery.

A review of this matter reveals this same issue was previously
addressed in Administrative Remedy number 956124-Fl.

Based on the above findings, your Request for Administrative Remedy
is denied as repetitive.

If you are dissatisfied with this response, you may appeal to the
Regional Director, United States Federal Bureau of Prisons, Northeast
Regional Office, United States Customs House - Seventh Floor, Second
and Chestnut Streets, Philadelphia, PA 19106, within twenty (20)
calendar days from the date of this response.

 
 

us prpaeenr oF 956E eo -02251-ANB Docume pth fla FOHe BRR RARAT ANE EMEDY a

Federal Bureau of Prisons

 

 

Type or use ball-point pen. If attachments are needed, submit four copies. Additional instructions on reverse.

From: Chambers Kascoc [2175 =036. Xba K USPheurs burg
LAST NAME, FIRST, MIDDLE. INITIAL UNIF INSTITUTION ~*

 

. Part A~ INMATE REQUEST 77 reel and " fevviel wi PA SZ A anf

Loternn| Atrios B r parhass 1's fehiced ng a medical
Cond itin 4 den Ts Pry medical feurkr and is
viola bien my eal atrod mere rg LF, 4 bel; he te.
fads LL erence. & aad pan and SA Ae Dent sf heed
b be Fired c ad Ae dpe, Copteing Ae hac 4 por

a cop ride | A 4 VU ‘lat 5 +s g [ne Proce rr 45 fe -
UE S io Statoned ” 26 0%, “Hs a

 

 

‘Part B- RESPONSE

RECEIVED ©

 

 

pf le Ye OCT 102018
hi /, ye yoo f / ” ADMIN REMEDY CLERK
! . } , / uf / et a re ~~ e : USP LEWISBURG
/ f i .
DATE WARDEN OR REGIONAL DIRECTOR

Of dissatisfied with this response, you may appeal te the Regional Director. Your-appeal must be received in the Regional Office within 20 calen ys of the date of this response.

   

SECOND COPY: RETURN TO INMATE CASE NUMBER:

CASE NUMBER:

 

 

- “3
| Part C- RECEIPT oy <6
| Return to:
: LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
SUBJECT:

 

 

 

BP-229(13)

DATE @ RECIPIENT'S SIGNATURE {STAFF MEMBER)
™ Crm tC APE ‘ APRIL 1982

USP LVN
 
 
  
 

nO EE

Case 3:18-cv-02251-ANB Document 1 Filed 11/23/18 Page 44 of 46
tof Justice Central Office Administrative Remedy Appeal

 

US.

  

of Prisons

    

 

Type c wil-point pen. If attachments are needed, submit four copies. One copy each of the completed BP-229(13) and BP-230(13), including any attach-

= Chambers Roscoe, «(3495-030 XBhoK — USP LewiShucq
INSTITUTION

LAST NAME, st MIDDLE INITIAL REG. NO. i

ya ne een f Taw besag dented “ade mel dca Care the
Phys Assicte ACE oy og’ and octor Andreu ED! MGty hacden
£8 t and the Reg 40rA wea cre ag “Ket fey ey} dined fhe

 Accll 4 have fas seyerel
WAS Cent fa Gq ow trrd Cc de phd cf on fiat a5 nat WO ab

0 Wt ¥ feuege tn) aces they Ve done Let nolfe dk MAC

  

 

for fucjuy or have Ve. rans 4 t a mcd,

me rl tf Ciaceded, f ay, med ie [tee wher Wp te thet ¢_
fo 4 ou cLel. é- LO oul F gre boke Sag

fey i operate < ff Bene hte alt, fc Ere B transteried rel Wy ts,
TATE Yet SIGNATURE OF REQUESTER

 

Part B- Rk

RECEIVED sai
AUG 15 2018 RECEIVED |
JUL 13 2008

Section
Administrative Remedy
Federal Bureau of Prisons
esiniprative Ror prieons

Federe! Bureau

 

 

DATE GENERAL COUNSEL

ORIGINAL: RETURN TO INMATE ' CASE NUMBER: _GESS06 AT AY

ake A A ees rm re ee eee ee nee ee ee

Part C - RECEIPT
CASE NUMBER:

 

 

Retura to:
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

SUBJECT:

 

 

SIGNATURE OF RECIPIENT OF CENTRAL OFFICE APPEAL

DATE
BP-231(13)
UPN LVN PRINTED Olt RECYCLED PAPER . JUNE 2002

 
  

Case 3:18-cv- en AN fete nt “5 Fj 1/23/18 Page 45 of 46
Servic Cc

L fete Hanes Hay bectity, uncler peaslh of peLja’p

 

 

Pardunat 4; tHe VE USL. S17 He ante are. tue

 

aud Crereck, G Complete. op ot te Poloun' ng lutten bal

 

Sent 4 the. Curt

 

Coma lat fur vials tron of cil hla Ltr

 

 

thc. is ckeemed Ped GA Hee Duke that it ¥¢ preten tuck te

 

pater otlve lt fir forwarding — fo tHe Un, tA shte Pack

 

Sewce , See Hora Vi heck lof Lied edd A46 [19£F)

 

On He Gut and tuved partes 4 fee [tree tren and/

 

Oo hit [rer afeene§ of recacch by place . Same tn

 

a tecled fot-la< €_ Y peepurd eavilelre OS te ¢ Chk

 

f Card Unit haber Derheet Cuck ddle Dirk cok

 

p tnnsy I een ty AD Mott, lashing ton Avo C_ bb Lox

 

WIC Serenfie, PA le S0f— MY ¢

 

 

derorrted SQN IA fhe legal [tev Degatl te bir

 

He Un: Lf s46, Post lle. ak fhe. Ute cb td; Po

 

featur Jess burg craved Lh 9th de» ot Noverdbac AAS

 

 

 

Keipec Efe ly t sholbecl by

 

Signed LHI Va A A
Morsive Phambus (3186-030

 

Rostue Cheyn bart

 

US? hewy's hug

 

Speccal Manag extn € Unit

 

Pb Box fopo

 

Lewis bury. pA (718 i (

 

 

 

 

 

 
18-cv-02251-ANB Document1 Filed 11/23/18 Page 46 of 46

Case 3

mA,

 

yP

 

a .
ae ieee §

P4
*
+
4

+

4

¢

=

 

Dictntte Gur
Dittrich of Pesnsyl yan’

federaf Bld tus Cucrthoure
Washing au Avenwe
MYy

A IGSG[-NYS

 
